Citation Nr: 0531478	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 10 
percent for dermatophytosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K.M.




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the benefits sought on appeal. 

The Board remanded the case to the RO for additional 
development in January 2000 and August 2003.  The case was 
recently returned to the Board for appellate consideration.

The record shows that the veteran appeared at a Board hearing 
in October 1999 before the undersigned Veterans Law Judge.  A 
transcript (T) of the hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran is shown to have engaged in combat with the 
enemy while serving in Vietnam and has PTSD that is the 
result of stressful events he was exposed to while serving in 
Vietnam.  

2.  Prior to August 30, 2002, dermatophytosis is productive 
of disablement more nearly approximated by exfoliation, 
exudation or itching and involving an exposed surface or 
extensive area.

3.  From August 30, 2002, dermatophytosis is productive of 
disablement compatible with approximately 5 percent of the 
entire body and less than 2 percent of exposed areas affected 
and does not require systemic therapy during the past 12 
month period.

4.  The criteria for evaluating dermatophytosis in effect 
from August 30, 2002 are found to be more favorable based on 
a facial comparison.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Code 7806 (prior to and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish service connection for PTSD and an increased 
rating for dermatophytosis.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  VA issued regulations to 
implement the VCAA in August 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 1998 rating decision, June 1998 statement of the 
case, and the March 2003 and December 2004 supplemental 
statements of the case, and VA letters apprised the veteran 
of the information and evidence needed to substantiate his 
claims, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  In 
particular, in an April 2004 letter, the veteran was informed 
of the provisions of the VCAA and was advised to identify any 
evidence in support of his claims that had not been obtained.  
Additional duty to assist correspondence that the RO issued 
in February 2000 and December 2000 further emphasized 
relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection and a rating increase for the disability at issue.  
The April 2004 letter specifically informed him that VA would 
obtain pertinent federal records.  He was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately his 
responsibility to submit any private records and the record 
reflects that he identified additional evidence, principally 
letters dating from his service in Vietnam, and provided them 
after the Board hearing (T 43).  

As such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below the Board concludes that the applicable notice and duty 
to assist requirements have been substantially met in this 
case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the veteran 
provided additional evidence prior to the VA examinations in 
2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly is 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005) 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  Accordingly, the veteran was 
provided VA examinations regarding the skin disability and 
PTSD.  Furthermore, the representative's recent argument on 
appeal is directed to the merits of the claims rather than 
any notice or duty to assist issue.  Thus the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the directive in the remand order and the 
obligations established in the VCAA.   

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The relevant treatment records are 
included in the file and the veteran was afforded several VA 
examinations.  VA's duty to assist the veteran in the 
development of the claim has been satisfied and the Board 
will turn to a discussion of the issues on the merits. 


Criteria
General Service Connection/PTSD

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  
See Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Prior regulations provide that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Subsequently, eligibility for service connection of a PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

Currently, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:

(1)  If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2)  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f) as amended at 67 Fed. Reg. 10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat.  The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. 

If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor.  
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 2002); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A noncompensable evaluation may be assigned for eczema with 
slight, in any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
may be assigned for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation may be assigned for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation may be assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118; Diagnostic Code 7806 (prior to 
August 30, 2002).  The rating schedule provided for rating 
dermatophytosis (Diagnostic Code 7813) under the criteria for 
eczema.

The current regulation provides that a noncompensable 
evaluation may be assigned for dermatitis or eczema with less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12 month period.  

A 10 percent evaluation may be assigned for dermatitis or 
eczema with at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12 month period.

A 30 percent evaluation may be assigned for dermatitis or 
eczema with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.

A 60 percent evaluation may be assigned for dermatitis or 
eczema with more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period.  38 C.F.R. § 4.118; Diagnostic Code 7806 
(effective August 30, 2002).  Dermatophytosis (Diagnostic 
Code 7813) may be rated as eczema.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis
Service Connection for PTSD

The veteran's service medical records show that a 
psychiatrist saw him in December 1969 for acute depressive 
reaction due to difficulties at home. The veteran stated that 
he just wanted to talk to his wife, who had recently asserted 
her independence in his absence. The psychiatrist noted that 
he was unhappy and spoke in a normal fashion and concluded 
that the veteran was suffering from anger and depression. The 
remainder of the veteran's service medical records contained 
no further reference to psychiatric problems and his 
psychiatric status was reported as normal on the clinical 
evaluation portion of the separation medical examination in 
August 1970.  VA medical examinations in 1971 and 1976 were 
unremarkable psychiatrically.

Service personnel records confirm that the veteran's active 
Marine service included a tour of duty as a combat engineer 
in Vietnam during 1969 and 1970.  The records also confirm 
that the veteran participated in operations against the enemy 
including Operation "Pickens Forest" from July 23, 1970 to 
August 1, 1970.  

In November 2000, the Department of the Navy sent a copy of 
the command chronologies of the 1st Engineer Battalion for 
the period from August 1969 to August 1970. These documents 
disclose that the 1st Engineer Battalion was committed to 
combat engineer support missions, which included sweeping 
roads for mines.  Mine clearance teams were responsible for 
the destruction for numerous explosives.  The veteran 
recalled in writing and testimony that he participated in 
several combat operations against the enemy and that his 
duties included locating and disabling enemy mines, mortar 
shells, bombs and other explosives and setting similar 
devices for use against the enemy (T. inter alia 18-24).  The 
veteran further recalled that two Vietnamese children were 
blown up when a C-4 canister he had placed detonated.  The 
service department reported in December 1997 and October 2000 
that civilian incidents were seldom in the records unless 
reported.  His letters dated in 1969 and 1970 contain 
references to experiences in Vietnam. 

On the VA psychiatric examination in November 1997, the 
veteran stated that he served in Vietnam with a demolition 
unit with the 1st Marines in and around Da Nang.  The report 
went on to state that: "The [veteran] brought up some very 
painful and disturbing problems he had on his mind, and 
related some of his ordeal, and the [veteran] basically had 
an emotional reaction and it was at this time that [the 
veteran] was helped." However, no specific traumatic events 
were discussed, and there is no indication that the examiner 
reviewed the claims file.  A brief mental status examination 
revealed that the veteran was anxious and depressed.  Based 
on the foregoing, the diagnosis was PTSD, directly related to 
his combat exposure in Vietnam manifested by poor adjustment 
when he came back home, rage attacks, severe anxiety and 
depression, sleep disturbance, flashbacks, and nightmares in 
which he would often wake up in the middle of the night in a 
cold sweat.

The Board notes further that evidence associated with the 
claims files includes copies of letters, several of which are 
dated in 1969 and 1970, purporting to be from the veteran 
while in Vietnam to his family at home in the U.S.  These 
letters describe in vivid detail the veteran's proximity to 
combat and his activities against the enemy, specifically his 
participation in Operation "Pickens Forest."

On the VA psychiatric examination in December 2000, the 
veteran reported during the interview that he had PTSD as a 
result of seeing some children blown up from explosives he 
had set.  The examiner stated that, "[I]n going over the 
story in great details, it is obvious that he has great 
blanks in the story and has put the story together through 
fantasy or dreams without actual data.  However, he does have 
significant thoughts of the incident and feels that [he] re-
experiences this over and over again, and it now serves the 
purpose of explaining problems in his life."  The examiner 
went on to say the veteran had some "PTSD issues" which he 
relates to Vietnam, although it seems his major issue were 
really related to the break-up with his wife than to service.  
The examiner then concluded with diagnoses of depression, not 
otherwise specified, and alcohol abuse.

On reexamination in May 2004 his claims file and medical 
records were reviewed.  The examiner listed in the section 
for traumatic events the previously recalled incident when 
the explosive charge detonated killing children and it was 
noted that the veteran stated he did not report the incident.  
The examiner stated the veteran met the diagnosis for PTSD 
under the current diagnostic criteria although the traumatic 
event he witnessed was not documented in the claims file.  
The examiner noted that the veteran met the diagnosis for 
depressive disorder not otherwise specified in previous 
examinations.  

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

The RO secured a stressor statement from the veteran, 
obtained a substantial quantity of evidence, and requested 
verification of a stressor.  There does not appear to be any 
deficiency in the development that could be viewed as 
potentially prejudicial to the claim.

Based on this record, the Board finds the evidence 
demonstrates that the veteran did engage in combat with the 
enemy while serving in Vietnam.  While the veteran did not 
received any awards or decorations that conclusively 
establish that he engaged in combat with the enemy, the Board 
believes that the veteran's military occupational specialty 
of a combat engineer in Vietnam, his participation in 
operations against the enemy including Operation "Pickens 
Forest" and the contemporaneous letters he wrote while in 
Vietnam, which the Board has no reason to doubt are copies of 
actual letters written by him to his family, create at least 
a reasonable doubt as to whether he engaged in combat with 
the enemy while in Vietnam.  As noted by an RO Decision 
Review Officer (DRO) in examination instructions dated in 
November 2002, the veteran was a member of "C" company and 
was at Landing Zone (LZ) Baldy in perimeter sector defense 
assignments.  The DRO stated that the veteran's company also 
supported operation at LZ Ross in 1969  and that in the month 
of June 1970, the 1st Engineering Battalion were limited to 
instances of mortar fire on LZ Ross.  Engineering teams from 
the 1st Engineers of the 1st Marine Division lent close combat 
support of the 1st, 5th, and 7th Marine Regiments of which the 
veteran was a member.  The DRO concluded that although 
specific information regarding the veteran's story of blowing 
up ordinance that killed some children was not verified, the 
veteran appeared to have been exposed to incoming enemy fire, 
mortar rounds and the like as well as participation in 
Operation "Pickens Forest".  As such, the DRO concluded 
that this information was sufficient to establish stressors 
while the veteran was in Vietnam.  Similarly, resolving any 
reasonable doubt as to this matter in the veteran's favor, 
the Board concludes that the veteran did engage in combat 
with the enemy.  As such, the veteran's lay testimony 
establishes the occurrence of the claimed in-service 
stressors as they are related to his combat service.  

The remaining question is whether the veteran has PTSD, and 
if so, whether it is related to the veteran's combat service.  
Again, the Board is of the opinion that the evidence of 
record creates at least as reasonable doubt as to this matter 
that will be resolved in his favor.  In this regard, while 
the December 2000 VA examination did not find that the 
veteran had PTSD, VA examinations performed in November 1997 
and May 2004 concluded that the veteran did meet the criteria 
for a diagnosis of PTSD.  Furthermore, the examiner who 
performed the November 1997 VA examination stated that the 
veteran's PTSD was directly related to his combat exposure in 
Vietnam and the examiner who performed the May 2004 
examination stated that the veteran's PTSD was related to an 
unverified combat stressor, which is a stressor that the 
Board believes is consistent with the circumstances, 
conditions, or hardships of his service.  See 38 U.S.C.A. 
§ 1154(a), (b) (West 2002).  Notably, the veteran's letters 
indicate that his experiences and operations in Vietnam 
involved blowing up boats, bunkers, booby traps and houses, 
sweeping for and blowing up mines, seeing dead and wounded 
Americans and enemy soldiers, burning down an enemy rest 
camp, walking point, and volunteering for operations in the 
"bush."  The veteran's letters along with the official 
records of operations he was engaged in Vietnam including 
Operations "Pickens Forest" clearly show the veteran's 
proximity to combat including enemy fire and mortar rounds.  
Thus, although the specific stressor in which several 
children were blown up is not specifically verified, the 
Board finds that with resolution of reasonable doubt in the 
veteran's favor, the claimed stressor is established.  In 
this regard, the Board emphasizes that in each case in which 
a veteran is seeking service connection for a disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which the veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  Thus, based on the 
foregoing, the Board concludes that service connection for 
PTSD is established.


Increased Rating for Dermatophytosis

Changes to the regulations for evaluating the skin were 
effective in August 2002 and the RO completed an initial 
review and provided a discussion of the claim under the new 
criteria and the old criteria in the supplemental statement 
of the case.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  

The revised criteria may not be applied earlier than their 
effective date, although they are beneficial to the extent 
that the criteria for the various interval ratings are 
clearer and the rating scheme accounts for varying degrees of 
surface involvement that is likely to be beneficial in some 
if not all instances.  

Thus, the Board concludes that the rating scheme in effect 
from August 30, 2002 is more advantageous and it will be 
applied from its effective date.  It does provide brighter 
lines of demarcation between the various interval ratings.  
See VAOPGCPREC 3-00 providing guidance for completing the 
foregoing analysis that is applicable to this claim.

Under the rating scheme in effect prior to the August 2002 
changes, a 30 percent evaluation was met or more nearly 
approximated with manifestations of exudation or itching 
constant, extensive lesions, or marked disfigurement.  
Initially the Board relies on the hearing testimony and 
examination reports in view of the paucity of information 
regarding the skin in the VA clinical records that supplement 
the two VA examinations during this appeal prior to 2004.  At 
the hearing the veteran stated he essentially self treated 
the disorder for many years and that the skin was a 
persistent problem although he did not state the itching was 
constant (T 5-14).  In any event it is the Board's opinion 
that the examiners' description of the skin overall did not 
reveal a disability more nearly approximating the criteria 
for a higher evaluation.  For example the examination late in 
1997 showed only scaling and keratotic skin of the feet and a 
quiescent groin and it was noted he had not been seen in over 
five years.  The examiner in 2000 did not report exudation or 
constant itching, or extensive lesions.  Exfoliation was 
deemed mild and any crusting was characterized as mild or 
minimal.  

The Board observes that the examination in 2000 was conducted 
during the period of the year when the veteran indicated his 
disability was worse so the presentation is viewed with that 
in mind.  However, even with the more appreciable 
manifestations, the level of severity from the examiner's 
viewpoint leads the Board to conclude the overall disability 
is more closely aligned with the 10 percent criteria that 
contemplates exfoliation, exudation or itching on an 
extensive area.  See for example Drosky v. Brown, 10 Vet App. 
251 (1997).  

Under the current rating scheme for skin disorders, a 30 
percent evaluation may be assigned for dermatitis or eczema 
with 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12 month period.  However the record does not 
show the veteran meets or more nearly approximates these 
criteria.  For example, the recent examination the relevant 
findings showed the total body surface affected approximated 
5 percent and less than 2 percent exposed surface was 
affected.  In addition he had not seen a dermatologist in 
several years, had not received systemic medication, and the 
examiner did not indicate other immunosuppressive drugs being 
utilized for any duration in the previous year.  Moreover, 
the recent clinical records through late 2004 did not 
identify any systemic therapy or greater area being involved.  
It is the Board's opinion that this evidence preponderates 
against a higher rating under the current rating scheme.   


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a disability evaluation in excess of 10 
percent for dermatophytosis is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


